DETAILED ACTION
Examiner’s Reason for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art reference of Volos (U.S. Pub. No. 2019/0280954) teaches an application specific connected service provision system, latency evaluation module configured to implement a latency evaluation algorithm including comparing one or more latency estimates to the maximum network latency to provide one or more samples, updating confusion matrix statistics based on the one or more samples
	Volos does not teach the limitation wherein a loop is repeated until metric parameters are satisfied and the steps are to evaluate latency from training the one AI model for each of the n hyperparameters tuples, then evaluate model; uncertainty from training the one AI model for each of the n hyperparameters tuples, and for each of the n hyperparameters tuples, computing a blended quality measurement from the evaluated latency and evaluated model uncertainty , after that replacing m hyperparameter tuples having the worst blended quality measurements with m newly generated hyperparameter tuples.
	Momot (U.S. Pub. No. 2016/0004580) teaches a system and method for bruteforce intrusion detection wherein here one or more servers, in response to a failure event, obtain a lambda value from a baseline model of historical data associated with a current time interval corresponding to the failure event, determine a probability of whether a total count of failure events for the current time interval is within an expected range using a cumulative density function based on the lambda value, and identify a possible malicious attack if the probability is less than or equal to a selected alpha value.
	Momot does not teach the limitation wherein a loop is repeated until metric parameters are satisfied and the steps are to evaluate latency from training the one AI model for each of the n hyperparameters tuples, then evaluate model; uncertainty from training the one AI model for each of the n hyperparameters tuples, and for each of the n hyperparameters tuples, computing a blended quality measurement from the evaluated latency and evaluated model uncertainty , after that replacing m hyperparameter tuples having the worst blended quality measurements with m newly generated hyperparameter tuples.
	Terry (U.S. Pub. No. 2019/0180196) teaches systems and method for generating and updating machine hybrid deep learning models; while the models described do not need human intervention and the models learn and improve with new data streaming in to the system. In addition, from time to time, the system provides developers the capability to tune the system manually as opposed to treating it like a blackbox. This is done by giving them access to parameter and hyperparameters values across the model building steps and they can adjust them for all labels for accuracy and confidence levels.
	Terry does not teach the limitation wherein a loop is repeated until metric parameters are satisfied and the steps are to evaluate latency from training the one AI model for each of the n hyperparameters tuples, then evaluate model; uncertainty from training the one AI model for each of the n hyperparameters tuples, and for each of the n hyperparameters tuples, computing a blended quality measurement from the evaluated latency and evaluated model uncertainty , after that replacing m hyperparameter tuples having the worst blended quality measurements with m newly generated hyperparameter tuples.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kovvuri (U.S. Pub. No. 2019/0286973) teaches a hardware accelerated neural network subgraphs, and is used to accelerate evaluation and/or training of neural network subgraphs, typically with increased speed and reduced latency that is not realized when evaluating the subgraph only on the neural network server 410. 
Volos (U.S. Pub. No. 2019/0238436) teaches a vehicle application enabling and network routing system implemented based on latency characterization and projection. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691